DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.
 
Response to Amendment

The amendment filed 08 August 2022 has been entered.  Claims 30, 33, 35-37 and 40-44 are currently pending in the application.  Claims 40-44 are withdrawn.  The rejections of record from the office action dated 06 May 2022 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 30, 33 and 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US 6,500,890) in view of Binder et al. (US 2008/0103340).
Regarding claims 30, 33 and 35-37, Edwards discloses a bottle (C3/L5-10) for soft-drinks (i.e. beverage bottle)(C1/L20-25) formed from a polyester resin formed from a terephthalate component and a diol component in a 1:1 to 1:1.6 molar ratio, wherein the terephthalate component is terephthalic acid and the diol component is ethylene glycol, wherein UV radiation absorbers are added to the bottle (i.e. a bottle comprising polyethylene terephthalate (PET) polymer, wherein the polymer comprises a terephthalate component and ethylene glycol, wherein the terephthalate component totally derives from petrochemicals; ethylene glycol and terephthalic acid; further comprising one or more supplemental components selected from UV blocking additives) (C4/L43-60; C9/L29-39; C8/L60-65; C5/L4-25).  Given that the molar ratio of terephthalate component to diol component is 1:1 to 1:1.6, based on the molecular weights of these components, the weight percentage is calculated to be 45-72 weight percent terephthalic acid and 28-55 weight percent ethylene glycol (i.e. overlapping about 70 weight percent terephthalic acid and about 30 weight percent ethylene glycol).  Given that Edwards does not specifically disclose that the terephthalic acid is bio-based, it is the examiner’s position that it is petroleum based and/or identical in structure to one that is petroleum based.  Alternatively, it would have been obvious to use petroleum based terephthalic acid because it is commonly derived from petroleum and therefore widely available.  Given that the terephthalic acid is petroleum based, it will intrinsically have a negligible C-14 content.  Edwards discloses that the bottle may be made using a stretch blow molding process (i.e. stretch blow molded) (C3/L45-55).
Edwards does not disclose that the PET is bio-based or that the bio-based PET polymer is characterized by about 3.01 ±0.13 dpm/gC of C-14.
Binder discloses a bio-based replacement for petroleum derived ethylene glycol that may be derived from cane sugar and may be used as a diol component of polyethylene terephthalate and is advantageous because it reduces strain on limited petroleum reserves and comes from renewable biological feedstock (i.e. the ethylene glycol has about 15 dpm/gC of C-14) ([0011], [0026], [0027], [0040]-[0041]).  Given that the ethylene glycol is bio-based it is the examiner’s position that it will intrinsically have about 15 dpm/gC of C-14.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the bio-based ethylene glycol of Binder as part or all of the diol component of the PET of the bottle of Edwards in order to provide a bottle with the advantage of reducing strain on limited petroleum/fossil fuel reserves and being derived at least partially from renewable biological feedstock.
Given that the bottle of modified Edwards has a bio-based ethylene glycol component in the same amounts as instantly claimed (i.e. overlapping 30 wt % bio based ethylene glycol and 70 wt% petroleum derived terephthalic acid), it is the examiner’s position that the bio-based PET polymer will intrinsically be characterized by about 3.01 ±0.13 dpm/gC of C-14.  
Regarding claim 36, given that Edwards does not appear to require a coloring agent, it is the examiner’s position that it does not contain coloring agent.  Alternatively, it would have been obvious to not use a coloring agent for aesthetic purposes.
Claims 30, 33 and 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US 6,500,890) in view of Purtle et al. (WO 2007/027832 A2).
Regarding claims 30, 33 and 35-37, Edwards discloses a bottle (C3/L5-10) for soft-drinks (i.e. beverage bottle)(C1/L20-25) formed from a polyester resin formed from a terephthalate component and a diol component in a 1:1 to 1:1.6 molar ratio, wherein the terephthalate component is terephthalic acid and the diol component is ethylene glycol, wherein UV radiation absorbers are added to the bottle (i.e. a bottle comprising polyethylene terephthalate (PET) polymer, wherein the polymer comprises a terephthalate component and ethylene glycol, wherein the terephthalate component totally derives from petrochemicals; ethylene glycol and terephthalic acid; further comprising one or more supplemental components selected from UV blocking additives) (C4/L43-60; C9/L29-39; C8/L60-65; C5/L4-25).  Given that the molar ratio of terephthalate component to diol component is 1:1 to 1:1.6, based on the molecular weights of these components, the weight percentage is calculated to be 45-72 weight percent terephthalic acid and 28-55 weight percent ethylene glycol (i.e. overlapping about 70 weight percent terephthalic acid and about 30 weight percent ethylene glycol).  Given that Edwards does not specifically disclose that the terephthalic acid is bio-based, it is the examiner’s position that it is petroleum based and/or identical in structure to one that is petroleum based.  Alternatively, it would have been obvious to use petroleum based terephthalic acid because it is commonly derived from petroleum and therefore widely available.  Given that the terephthalic acid is petroleum based, it will intrinsically have a negligible C-14 content.  Edwards discloses that the bottle may be made using a stretch blow molding process (i.e. stretch blow molded) (C3/L45-55).
Edwards does not disclose that the PET is bio-based or that the bio-based PET polymer is characterized by about 3.01 ±0.13 dpm/gC of C-14.
Purtle discloses a bio-based replacement for petroleum derived ethylene glycol that may be derived from glucose, fructose, xylose, sucrose, trisaccharides, oligosaccharides, starch, cellulose and hemicellulose derived from corn, wheat, rice or potato (i.e. the ethylene glycol has about 15 dpm/gC of C-14) (Page2/Para3).  Given that the ethylene glycol is bio-based it is the examiner’s position that it will intrinsically have about 15 dpm/gC of C-14.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the bio-based ethylene glycol of Purtle as part or all of the diol component of the PET of the bottle of Edwards in order to provide a bottle with the advantage of reducing strain on limited petroleum/fossil fuel reserves and being derived at least partially from renewable biological feedstock.
Given that the bottle of modified Edwards has a bio-based ethylene glycol component in the same amounts as instantly claimed (i.e. overlapping 30 wt % bio based ethylene glycol and 70 wt% petroleum derived terephthalic acid), it is the examiner’s position that the bio-based PET polymer will intrinsically be characterized by about 3.01 ±0.13 dpm/gC of C-14.  
Regarding claim 36, given that Edwards does not appear to require a coloring agent, it is the examiner’s position that it does not contain coloring agent.  Alternatively, it would have been obvious to not use a coloring agent for aesthetic purposes.

Response to Arguments

Applicant's arguments filed 08 August 2022 have been fully considered but they are not persuasive.
Applicant argues that there is no reasonable expectation of success in using the ethylene glycol of Binder to make the PET bottle of Edwards.
Given that Binder discloses that the ethylene glycol may be used to make PET and the bottle of Edwards is made of PET, it is the examiner’s position that there is a reasonable expectation of success in using the ethylene glycol of Binder to make the PET of Edwards.  Applicant provides no evidence that PET would not be expected to be able made from the ethylene glycol of Binder or that a bottle would not be expected to be made from the PET.
Applicant argues that the PET resin of Edwards is not bottle grade because the highest IV reported is 0.63 dl/g, which is insufficient for formation of a beverage bottle.
Applicant’s argument is unpersuasive given that Edwards discloses a bottle (C3/L5-10) for soft-drinks (i.e. beverage bottle)(C1/L20-25).
Applicant argues that one could not use PET with an IV lower than 0.70 to make a bottle and points to O. Brandau, In Plastics Design Library, Stretch Blow Molding (Third Edition) William Andrew Publishing, 2017, which stated “IVs used for PET bottle manufacture are in the range of about 0.73-0.86”.
Applicant’s argument is unpersuasive because the cited reference does not assert that it would be impossible to make a bottle using a PET with an IV below 0.70 as asserted by applicant.  Given that Edwards discloses a bottle (C3/L5-10) for soft-drinks (i.e. beverage bottle)(C1/L20-25), examiner’s position remains that the bottle of Edwards is capable of being made.
Applicant argues that there is no reasonable expectation of success in using the ethylene glycol of Purtle to make the PET bottle of Edwards.
Given that the bottle of Edwards is made of PET produced using ethylene glycol, it is the examiner’s position that there is a reasonable expectation of success in using the ethylene glycol of Purtle to make the PET of Edwards.  Applicant provides no evidence that PET would not be expected to be able made from the ethylene glycol of Purtle or that a bottle would not be expected to be made from the PET.
Applicant argues that one of skill in the art would not have been motivated to use the bio-based replacement taught in Binder with a reasonable expectation of success because bottle grade PET requires ethylene glycol of high purity and Binder does not teach ethylene glycol of sufficient purity.
Applicant’s argument is unpersuasive because applicant provides no evidence (i.e. data) to support the assertion that Binder does not teach ethylene glycol of sufficient purity to make a beverage bottle.
Applicant argues that Binder does not provide an example related to PET bottle manufacture.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that Binder fails to provide an enabling disclosure relating to the purification of the ethylene glycol.
However, it is noted that as set forth in MPEP 2121, prior art is presumed to be operable/enabling. Specifically, this portion of MPEP 2121 discloses that when "the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability", In re Sasse, 629 F.2d 675,207 USPQ 107 (CCPA 1980). However, applicants have not met their burden given that appellants have not provided facts rebutting the presumption of operability. Applicants have provided no evidence that the disclosure of Binder itself is not enabling. 
It is noted that MPEP 2121.01 further states that a reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill on the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention", In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985). Donohue further states that it "is not, however, necessary that an invention described in a publication shall have actually been made in order to satisfy the enablement requirement and citing In re Samour, 571 F.2d 559, 197 USPQ 1, further states "[W]hether or not the claimed invention has been made previously is not essential to the determination that a method of preparing it would have been known by, or would have been obvious to, one of ordinary skill in the art".
Applicant argues that one of skill in the art would not have been motivated to use the bio-based replacement taught in Purtle with a reasonable expectation of success because bottle grade PET requires ethylene glycol of high purity and Purtle does not teach ethylene glycol of sufficient purity.
Applicant’s argument is unpersuasive because applicant provides no evidence (i.e. data) to support the assertion that Purtle does not teach ethylene glycol of sufficient purity to make a beverage bottle.
Applicant argues that Purtle does not provide an example related to PET bottle manufacture.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782